
	
		I
		111th CONGRESS
		1st Session
		H. R. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the State Department Basic Authorities Act of
		  1956 to permit eligibility in certain circumstances for an officer or employee
		  of a foreign government to receive a reward under the Department of State
		  Rewards Program.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorist Rewards Enhancement
			 Act of 2009.
		2.Eligibility in
			 certain circumstances for an agency of a foreign government to receive a reward
			 under the department of state rewards program
			(a)EligibilitySubsection (f) of section 36 of the State Department Basic Authorities Act of
			 1956 (22 U.S.C. 2708(f)) is amended—
				(1)by striking
			 (f) Ineligibility.—An officer and inserting
			 the following:
					
						(f)Ineligibility
							(1)In
				generalExcept as provided in paragraph (2), an
				officer
							;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Exception in
				certain circumstancesThe Secretary may pay a reward to an
				officer or employee of a foreign government (or any entity thereof) who, while
				in the performance of his or her official duties, furnishes information
				described in such subsection, if the Secretary determines that such payment
				satisfies the following conditions:
							(A)Such payment is
				appropriate in light of the exceptional or high-profile nature of the
				information furnished pursuant to such subsection.
							(B)Such payment may
				aid in furnishing further information described in such subsection.
							(C)Such payment is
				formally requested by such
				agency.
							.
				(b)Conforming
			 AmendmentSubsection (b) of such section (22 U.S.C. 2708(b)) is
			 amended in the matter preceding paragraph (1) by inserting or to an
			 officer or employee of a foreign government in accordance with subsection
			 (f)(2) after individual.
			
